Exhibit 99.1 ICON ECI Fund Sixteen Annual Portfolio Overview Table of Contents Introduction to Annual Portfolio Overview 1 Investment During the Quarter 1 Investments Following the Quarter 1 Portfolio Overview 2 10% Status Report 2 Distribution Analysis 3 Revolving Line of Credit 3 Performance Analysis 3 Transactions with Related Parties 4 Financial Statements 6 Forward Looking Statements 10 Additional Information 10 ICON ECI Fund Sixteen As of June 30, 2014 Introduction to Annual Portfolio Overview We are pleased to present ICON ECI Fund Sixteen’s (the “Fund”) Annual Portfolio Overview for the period from November 12, 2013, the date we raised a minimum of $1,200,000 (the “Initial Closing Date”), through December 31, 2013. As of June 13, 2014, we raised the $12,500,000 minimum offering amount for the Commonwealth of Pennsylvania.References to “we,” “us,” and “our” are references to the Fund, references to the “Managing Owner” are references to the managing owner of the Fund, ICON MT 16, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund primarily makes investments in, or that are collateralized by, equipment and other corporate infrastructure (collectively, “Capital Assets”). The investments are in companies that utilize Capital Assets to operate their businesses. These investments are primarily structured as debt and debt-like financings such as loans, leases and other structured financing transactions in, or that are collateralized by, Capital Assets. The Fund commenced its offering period on July 1, 2013 and, through December 31, 2013, we sold 2,016 Class A shares and 65 Class I shares, representing an aggregate of $2,070,894 of capital contributions. We currently anticipate that the offering period will close no later than July 1, 2015, at which time, we will enter our operating period. During the operating period, we anticipate continuing to invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our wind down period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investment During the Quarter The Fund made the following investment during the period from the Initial Closing Date through December 31, 2013: Murray Energy Corporation Investment Date: 12/1/2013 Collateral: Mining equipment acquired for $15,107,000. Structure: Lease ExpirationDate: 9/30/2015 Purchase Price: The Fund's Investment: Investments Following the Quarter The Fund made the following investments after the quarter ended December 31, 2013: Murray Energy Corporation Investment Date: 2/1/2014 Collateral: Mining equipment acquired for $15,107,000. Structure: Lease ExpirationDate: 9/30/2015 Purchase Price: The Fund's Investment: $1,726,000* * Represents an additional contribution to the joint venture following the Fund's initial contribution on December 1, 2013. 1 ICON ECI Fund Sixteen Investments Following the Quarter (continued) Blackhawk Mining, LLC Investment Date: 3/4/2014 Collateral: Mining equipment acquired for $25,359,000. Structure: Lease Expiration Date: 2/28/2018 Purchase Price: The Fund's Investment: D&T Trucking, LLC Investment Date: 3/28/2014 Collateral: Trucks, trailers and other equipment acquired for $12,200,000. Structure: Lease ExpirationDate: 12/31/2018 Purchase Price: The Fund's Investment: Portfolio Overview As of December 31, 2013, our portfolio consisted of the following investment: Murray Energy Corporation Structure: Lease Collateral: Mining equipment. Expiration Date:
